Citation Nr: 1039424	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart condition, 
including mitral valve prolapse.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

4.  Entitlement to an increased initial evaluation for tinea 
versicolor, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased initial evaluation for status 
post open reduction internal fixation for fracture, right wrist, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to 
September 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied the claims for service connection for hypertension, 
a heart condition evidenced by mitral valve prolapse, and 
depression and anxiety and granted service connection for status 
post open reduction internal fixation for fracture, right wrist, 
and tinea versicolor.  

The Veteran presented testimony before a Decision Review Officer 
(DRO) at the RO in December 2005.  A transcript of the hearing is 
of record.  

The Board remanded the claims in January 2009 for additional 
development and to address due process concerns.  More 
specifically, the RO/Appeals Management Center (AMC) was 
instructed to make arrangements to obtain the Veteran's complete 
service treatment records, to ask the Veteran to identify the 
medical care provider who had been treating him for hypertension, 
to make arrangements to obtain private treatment records, and to 
schedule the Veteran for appropriate VA examinations.  The 
actions directed by the Board on remand have been accomplished 
and the matters returned for appellate review.  

The Board notes that in an October 2009 rating decision, the 
Remand & Rating Development Team at the Huntington, West 
Virginia, RO granted service connection for panic disorder with a 
50 percent evaluation effective October 17, 2003.  In a May 2010 
statement, the Veteran indicated that he was relieved that one of 
his psychiatric disorders had been addressed, but indicated that 
a second psychiatric disorder, namely depression, had not been 
addressed on appeal and that he was entitled to service 
connection for that disorder.  Based on the foregoing, the issue 
has been recharacterized as reflected on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The Board also notes that service connection for post operative 
scar, right wrist, was granted with an evaluation of 10 percent 
effective October 17, 2003 and a noncompensable evaluation 
effective August 20, 2009.  See March 2010 rating decision issued 
by the Remand & Rating Development Team at the Huntington RO.  
The Veteran did not appeal this determination.

The issues of entitlement to service connection for hypertension, 
entitlement to service connection for heart condition, including 
mitral valve prolapse, and entitlement to an increased initial 
evaluation for tinea versicolor, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
AMC in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with adjustment disorder with 
mixed anxiety and depressive mood, chronic, which is due to his 
service-connected tinea versicolor.  

2.  The Veteran's service-connected status post open reduction 
internal fixation for fracture, right wrist, has been assigned 
the maximum schedular rating under Diagnostic Code (DC) 5215.





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, including depression and/or an adjustment 
disorder with depressive mood, as secondary to service-connected 
tinea versicolor have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for a rating in excess of 10 percent for 
service-connected status post open reduction internal fixation 
for fracture, right wrist, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2008); Allen v. Brown, 
7 Vet. App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated by 
the service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).  In cases of aggravation of a Veteran's nonservice-
connected disability by a service-connected disability, the 
Veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has an acquired psychiatric 
disorder, reported as depression, and that he takes 
antidepressants.  He asserts that this condition is the result of 
service, but also asserts that it is related to his service-
connected skin disability.  See April 2005 notice of disagreement 
(NOD); November 2005 statement in support of claim; December 2005 
hearing transcript; May 2010 statement in support of claim.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, depression.  Post-service 
medical evidence indicates that he has been assessed with 
depression by a private medical provider.  See records from 
Zawaideh Medical Center.  In a September 2002 record from Henry 
Ford Behavioral Health, a clinical formulation indicated that the 
Veteran had anxiety associated with his relationship with a 
supervisor at work; an Axis I diagnosis of adjustment disorder 
with anxious mood was made.  During an October 2005 psychological 
assessment, an Axis I diagnosis of adjustment disorder with mixed 
anxiety and depressive mood, chronic, due to general medical 
condition (tinea versicolor), was made.  The licensed 
psychologist who performed the evaluation indicated that it was 
her professional opinion that, more likely than not, the 
Veteran's emotional state is related to his service-connected 
skin problem as he related that he and his wife began to have 
more and more difficulties because of his discoloration, which 
eventually led to divorce, and that he does not wish to date as 
he becomes anxious in regard to someone seeking his skin 
condition.  

In light of the opinion provided at the time of the October 2005 
psychological assessment, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection is 
warranted for an acquired psychiatric disorder, including 
depression and/or an adjustment disorder with depressive mood.  
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).



II.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities. 38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence in this case, however, does not support the assignment 
of staged ratings.  

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2009).

Service connection for status post open reduction internal 
fixation for fracture, right wrist, was granted pursuant to 
38 C.F.R. § 4.71a, DC 5215, with a 10 percent evaluation 
effective October 17, 2003.  See March 2005 rating decision.  The 
Veteran contends that he is entitled to an increased rating 
because he has had complications and is debilitated by arthritis 
of the right wrist such that soreness and arthritic complications 
are problematic.  See August 2005 NOD.  

The Veteran underwent a VA compensation and pension (C&P) joints 
examination in September 2004, at which time his claims folder 
was reviewed.  He reported recurrent swelling and some burning 
and aching sensation of the right wrist and indicated that his 
pain was at a level four on a scale of ten, located mostly on the 
ulnar side of the joint.  The Veteran reported that the use of 
his right hand was limited and that grip strength was somewhat 
weaker, although dexterity was maintained.  Activities of daily 
living were not limited and the Veteran's occupation was not 
affected.  The Veteran denied the use of a wrist brace and 
medications.

Physical examination of the right wrist revealed that there was 
no deformity or swelling and that the skin was healthy.  A 
slightly prominent ulnar head was noted, otherwise no other 
deformity.  Grip strength and pinching were strong.  Range of 
motion testing revealed extension to 70 degrees with complaint of 
pain, and flexion to 70 degrees.  Radial deviation was to 10 
degrees, ulnar deviation was to 20 degrees, and rotation was to 
80 degrees, respectively.  Power against resistance was strong 
and measured 4/5, radial pulse was palpable, and there was no 
evidence of carpal tunnel syndrome.  Diagnostic studies were 
reported and the examiner indicated that x-ray of the right wrist 
revealed a small metallic screw embedded in the ulnar head; no 
evidence of arthritis.  

The Veteran was diagnosed with history of injury to right wrist 
followed by surgical repair.  The examiner indicated that there 
was adequate range of motion without any significant pain.  X-ray 
was reported as revealing status post surgery ulnar head with 
metallic screw and no evidence of post-traumatic arthritis.  The 
impression was essentially normal wrist with residual of fracture 
treatment.  

The Veteran was seen by his private medical provider in March 
2006 with complaint of right wrist pain.  He indicated that he 
did some typing at work and noticed pain usually at the end of 
the work day.  Physical examination of the right wrist revealed 
no swelling or erythema and full range of motion (FROM).  The 
assessment made was wrist pain.  See record from Zawaideh Medical 
Center.  

The Veteran underwent another VA C&P joints examination in 
September 2009, at which time his claims folder was reviewed.  He 
reported soreness and pain in the right wrist and described the 
pain as constant and sometimes at a level nine or ten on a scale 
of ten.  The Veteran also indicated that there was some stiffness 
of the joint and reported using a wrist brace.  He reported that 
repetitive motion increased the pain, that activities of daily 
living were limited, and that work was affected.  He denied a 
history of flare up but reported taking pain medications, which 
helped.  

Physical examination following removal of the wrist brace 
revealed that it looked normal without any deformity or swelling.  
Skin was healthy looking of normal color and temperature.  Range 
of motion testing revealed extension and flexion to 75 degrees 
with complaint of pain during range of motion.  Radial deviation 
was to 20 degrees and ulnar deviation was to 30 degrees, without 
any complaints.  Rotation was to 80 degrees with complaint of 
pain.  Power against resistance was 5/5.  Radial pulse was 
palpable and there was no evidence of carpal tunnel syndrome.  
Grip strength was described as strong.  

The examiner reported that x-ray of the right wrist revealed 
evidence of a metallic screw in the ulnar head and no residual 
evidence of fracture at the present time.  There was also no 
evidence of post-traumatic arthritis.  The Veteran was diagnosed 
with status post fracture of the ulnar head of the right wrist, 
satisfactorily healed.  The examiner noted that there was no 
evidence of post-traumatic arthritis or any significant 
limitation of motion and that grip strength was strong and power 
was five out of five.  The examiner also indicated that there was 
no additional limitation of motion due to pain, fatigue, weakness 
or lack of endurance on repetitive use of his joint, times three.  
There was also no significant limitation of motion or limitation 
of function and no impairment of daily occupational activities 
due to his right wrist condition.  

The Veteran was seen with complaint of right wrist pain and a 
non-functional right hand for 13 years in January 2010.  Physical 
examination revealed a tender right wrist with decreased range of 
motion.  The Veteran was assessed with post traumatic arthritis 
of the right wrist and the plan was to obtain a magnetic 
resonance imaging (MRI).  MRI of the right wrist, however, showed 
no evidence of degenerative osteoarthritis.  The impression 
contained in the MRI included suboptimal examination due to 
metallic artifacts; findings suggestive of the triangular 
fibrocartilage complex tear; and bursitis.  See primary care 
physician outpatient note; imaging report.  

The Board has considered whether the Veteran is entitled to a 
rating in excess of 10 percent for his service-connected status 
post open reduction internal fixation for fracture, right wrist.  
As he is in receipt of the maximum rating allowed under DC 5215, 
however, a rating in excess of 10 percent is impossible under 
these diagnostic criteria.  The Board notes that the MRI findings 
of bursitis and suggestive of the triangular fibrocartilage 
complex tear, which more than likely result in right wrist 
limitation of motion, have been compensated under DC 5215.  And 
where a Veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that consideration must be given to functional loss due 
to pain, as well as to weakened movement, excess fatigability, 
etc., in addition to any limitation of motion), do not apply.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

Ratings in excess of 10 percent are provided pursuant to the only 
other diagnostic criteria pertaining to the wrist, namely DC 
5214.  This diagnostic code provides ratings of 30, 40 and 50 
percent for ankylosis of the major wrist, depending on the 
situation.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board has 
considered whether the Veteran is entitled to a rating in excess 
of 10 percent under these diagnostic criteria, but in the absence 
of any evidence that his right wrist is ankylosed, an increased 
rating for status post open reduction internal fixation for 
fracture, right wrist, is not warranted under DC 5214.  The 
Veteran has consistently demonstrated range of motion of his 
right wrist.  

The Board has also considered the rating criteria for 
degenerative arthritis, as the Veteran contends that he has 
arthritis of the right wrist.  In pertinent part, 38 C.F.R. § 
4.71a, DC 5003 provides that degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  In this case, however, neither x-rays 
nor MRI of the Veteran's right wrist reveals any findings of 
arthritis, and the Veteran's current 10 percent rating is 
assigned under DC 5215 which is based upon limitation of motion.  
See VA treatment records; VA examination reports dated September 
2004 and September 2009.

In sum, the preponderance of the evidence is against entitlement 
to a rating in excess of 10 percent for the Veteran's right wrist 
disorder; therefore, the claim is denied.


III.	 Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2009).  
To afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.




The symptoms exhibited by the Veteran's right wrist disability, 
to include pain, stiffness and limitation of motion, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DC 
5215), which reasonably describes the Veteran's disability.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted.


IV.	 Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

As service connection has been granted for an acquired 
psychiatric disorder, claimed as depression, any defect in the 
notice or assistance given to the Veteran 



was harmless.  As for the Veteran's other claim, prior to the 
issuance of the March 2005 rating decision that is the subject of 
this appeal, the Veteran was advised of the evidence necessary to 
substantiate a claim for service connection and of his and VA's 
respective duties in obtaining evidence.  See letters dated 
November 2003, March 2004, May 2004 and July 2004.  He was also 
notified of effective dates for ratings and degrees of 
disability.  See August 2006 letter.  The Board notes that "[i]n 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than substantiated 
- it has been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  When service connection has been granted and an 
initial disability rating and effective date have been assigned, 
section 5103(a) is no longer applicable.  Accordingly, the duty 
to notify has been fulfilled as to the increased rating claim.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
associated with the claims folder.  The Veteran was also afforded 
several VA examinations in conjunction with his claim for 
increased rating.  These examinations were adequate, particularly 
the September 2009 examination, as the examiners reviewed the 
claims folder and provided relevant clinical findings.  The 
September 2009 VA examiner provided findings in accordance with 
the Board's January 2009 remand.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

Review of the claims folder reveals that the Veteran submitted 
additional evidence following the issuance of the March 2010 
supplemental statement of the case without a waiver of RO 
consideration.  The medical records are duplicative of records 
already in the claims folder and/or not relevant to the claim for 
an increased rating for his right wrist disorder.  Therefore, 
remand to the RO for consideration of this evidence is not 
required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at 
this time is not prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder, 
including depression and/or an adjustment disorder with 
depressive mood, is granted.  

An initial rating in excess of 10 percent for status post open 
reduction internal fixation for fracture, right wrist, is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

As an initial matter, review of the claims folder reveals that 
the Veteran submitted additional evidence, to include some 
medical records, following the issuance of the March 2010 
supplemental statement of the case and without a wavier of RO 
consideration.  Although some of the medical records are 
duplicative of records already in the claims folder, a September 
2004 ECG is not and relates to his claim for service connection 
for a heart condition, including mitral valve prolapse.  Remand 
to the RO is required for consideration of this evidence.  38 
C.F.R. § 20.1304(c) (2009).

Secondly, review of the claims folder also reveals that the 
Veteran submitted a VA Form 21-4142 related to his claims for 
service connection for hypertension and a heart condition, 
including mitral valve prolapse, which was received at the 
Huntington RO in April 2010.  No action, however, was taken to 
request records from the identified medical provider, as required 
by 38 C.F.R. § 3.159(c)(1).  This must be accomplished on remand.  

Lastly, the Veteran submitted several billing statements from Dr. 
A. Tesser and indicated that he had been provided a 
dermatological consult and treatment for tinea versicolor.  On 
remand, the RO/AMC should make efforts to obtain the Veteran's 
complete treatment records from this private medical provider.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from Dr. M.C. 
Burwell.  See March 2010 VA Form 21-4142.

2.  Make arrangements to obtain the 
Veteran's complete dermatological treatment 
records from Dr. A. Tesser.  

3.  Review the claims file and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Finally, readjudicate the claims, with 
consideration of any and all additional 
evidence received since the March 2010 SSOC.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a SSOC and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


